DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims provide a series of steps for selecting and presenting learning content to a user, providing learning content in response to a user’s response, displaying learning content and waiting for a user response for a preset time.   The independent claim limitation appears to read on the series of mental process that a teacher would perform to the step of selecting a preset number of learning contents as a learning contents group in a state of comprising a plurality of learning contents in which one learning text and one learning correspondence text match with each other and allowing a learning text of each of learning contents comprised in the learning contents group and a learning correspondence text corresponding thereto to be displayed; showing the learning content and waiting the user to respond; selectively comprising the learning content in a re-learning group; and showing such group to the user.   Additionally, these limitation can also be interpreted to be directed to the abstract idea of a certain method of human activity.   

This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements that can be interpreted to be generic and well known in the art of computer.  For examples, the claim limitation include generic element such as:  a processor, display device and storage unit (see applicant’s specification paragraph 24-25) These components are recited at a high-level of generality (i.e., for storing information, processing information and displaying information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to the mental processes of showing learning content, selecting which learning content unit to display and waiting for the user to provide an answer.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 8, the limitation “second response processing unit”, “third response processing unit” and “fourth response processing unit” appears to lack antecedent basis.   On claim 9, the limitation of “third learning state checking unit“, “fourth learning state checking unit”, “fifth learning state checking unit “, “sixth learning state checking unit”, “seventh learning state checking unit” and “eight learning state checking unit” lack antecedent basis.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Juranka US 8523574 and in view of Parry et al US 6,077,085
Claim 1:  The Juranka reference provides a teaching of a method of controlling a learning contents providing apparatus (see col. 5:23-30) , the method comprising the steps of:
performing learning by selecting a preset number of learning contents as a learning contents group in a state (see FIG. 8 step 3 and  of comprising a plurality of learning contents in which one learning text and one learning correspondence text match with each other (see FIG. 3 item 14 and 16 where the two learning text and one learning correspondence text match with each other)  and allowing a learning text of each of learning contents comprised in the learning contents group and a learning correspondence text corresponding thereto to be displayed (see col 7:33-41 showing the learning content group and correspondence text to be displayed);
sequentially performing processes of allowing the learning text to be displayed for each of learning contents comprised in the learning contents group and then waiting for a user response for a preset time after the step (a) (see col. 8:20-25); 

The Juranka reference is silent on the teaching of the following limitation:
selectively comprising the corresponding learning contents in a re-learning contents group when a user response to the learning text is different from the learning correspondence text corresponding to the learning text during the step (b); and
sequentially performing processes of allowing the learning text to be displayed for each of learning contents comprised in the re-learning contents group and then waiting for a user response for a preset time after the step (b).

	However, the Parry reference provides a teaching of selectively comprising the corresponding learning contents in a re-learning contents group when a user response to the learning text is different from the learning correspondence text corresponding to the learning text in step b ( see col. 14:60-15:20) and  sequentially performing processes of allowing the learning text to be displayed for each of learning contents comprised in the re-learning contents group and then waiting for a user response for a preset time after the step (b) [see col.  17:15-35].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Juranka reference with the feature of  selectively comprising the corresponding learning contents in a re-learning contents group when a user response to the learning text is different from the learning correspondence text corresponding to the learning text during the step (b); and sequentially performing processes of allowing the learning text to be displayed for each of learning contents comprised in the re-learning contents group and then waiting for a user response for a preset time after the step (b), as taught by the Parry reference, in order to ensure efficient learning by the user 



Claim 2:  The Juranka reference is silent on the teaching of wherein the step (d) comprises calculating a waiting time based on the amount of learning contents comprised in the re-learning contents group after the step (c) and waiting for the user response for the calculated waiting time.

However, the Parry reference is silent on the teaching of (d) comprises calculating a waiting time based on the amount of learning contents comprised in the re-learning contents group after the step (c) (see col. 17:15-25 ) and waiting for the user 2response for the calculated waiting time (see col. 17:50-65). 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Juranka reference with the feature of comprises calculating a waiting time based on the amount of learning contents comprised in the re-learning contents group and waiting for the user response for the calculated waiting time, as taught by Parry, in order to ensure efficient learning by the user.
Claim 4:  The Juranka reference provides a teaching of  wherein when a user response is a voice signal, the step (c) comprises extracting a response text corresponding to the voice signal through a voice recognition process and comparing the response text with the learning correspondence text of the learning contents.
However, the Block reference provides teaching of  wherein when a user response is a voice signal (see col. 10:55-65), the step (c) comprises extracting a response text corresponding to the voice signal through a voice recognition process (see col. 10:55-65) and comparing the response text with the learning correspondence text of the learning contents (see col. 11:1-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Juranka reference the feature of wherein when a user response is a voice signal, the step (c) comprises extracting a response text corresponding to the voice signal through a voice recognition process and comparing the response text with the learning correspondence text of the learning contents, as taught by Block, in order to improve a user’s pronunciation ability while learning language (see col. 3:35-50).  

Claim(s) 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins US 8684740  and in view of Parry et al US 6,077,085
Claim 5:  The Jenkins reference provides a teaching of A learning contents providing apparatus (see abstract) comprising:
 a storage unit for storing a plurality of learning contents (see col. 7:26-35) in which one learning text and one learning correspondence text match with each other (see col. 15:7-20). 
a learning performing unit for performing learning by selecting a preset number of learning contents among the plurality of learning contents stored in the storage unit as a learning contents group and allowing a learning text of each of learning contents comprised in the learning contents group and a learning correspondence text corresponding thereto to be outputted (see col. 15:30-45);
a first learning state checking unit sequentially performing processes of allowing the learning text to be outputted for each of learning contents comprised in the learning contents group and then waiting for a user response for a preset time after the learning processing of the learning performing unit (see col. 17:50-60).
The Jenkins reference is silent on the teaching of the following limitation
	a first response processing unit selectively comprising the corresponding learning contents in a re-learning contents group when a user response to the learning text is different from the learning correspondence text corresponding to the learning text during the processing of the first learning state checking unit; and
	a second learning state checking unit sequentially performing processes of allowing the learning text to be outputted for each of learning contents comprised in the re-learning contents group and then waiting for a user response for a preset time after the processing of the first learning state checking unit.

	However, the Parry reference provides a teaching of selectively comprising first response processing unit selectively comprising the corresponding learning contents in a re-learning contents group when a user response to the learning text is different from the learning correspondence text corresponding to the learning text during the processing of the first learning state checking unit ( see col. 14:60-15:20) and  a second learning state checking unit sequentially performing processes of allowing the learning text to be outputted for each of learning contents comprised in the re-learning contents group and then waiting for a user response for a preset time after the processing of the first learning state checking unit [see col.  17:15-35].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Parry reference with the feature of  selectively comprising the corresponding learning contents in a re-learning contents group when a user response to the learning text is different from the learning correspondence text corresponding to the learning text during the step (b); and sequentially performing processes of allowing the learning text to be displayed for each of learning contents comprised in the re-learning contents group and then waiting for a user response for a preset time after the step (b), as taught by the Parry reference, in order to ensure efficient learning by the user. 
Claim 6:  The Jenkins reference is silent on the teaching of wherein the second learning state checking unit calculates a waiting time based on the amount of the learning contents comprised in the re-learning contents group after the processing of the first response processing unit, and waits for a user response for the calculated waiting time.
However, the Parry reference provides a teaching of 	wherein the second learning state checking unit calculates a waiting time based on the amount of the learning contents comprised in the re-learning contents group after the processing of the first response processing unit, and waits for a user response for the calculated waiting time (see see col. 17:50-65).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Jenkins reference with the teaching of wherein the second learning state checking unit calculates a waiting time based on the amount of the learning contents comprised in the re-learning contents group after the processing of the first response processing unit, and waits for a user response for the calculated waiting time, as taught by Parry, in order to ensure efficient learning by the user.
Claim 7: The Jenkins reference is silent on the teaching of selectively re-comprises the corresponding learning contents in the re-learning contents group and when the user response to the learning text is different from the learning correspondence text corresponding to the learning text during the processing of the second learning state checking unit, and functions of the first response processing unit and the second learning state checking unit are repeatedly performed until no learning contents remains in the re-learning contents group.
However, the Parry reference provides a teaching of selectively re-comprises the corresponding learning contents in the re-learning contents group (see col. 14:60-15:20);  and when the user response to the learning text is different from the learning correspondence text corresponding to the learning text during the processing of the second learning state checking unit, and functions of the first response processing unit and the second learning state checking unit are repeatedly performed until no learning contents remains in the re-learning contents group (see col.  17:15-35).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Jenkins reference with the feature of selectively re-comprises the corresponding learning contents in the re-learning contents group and when the user response to the learning text is different from the learning correspondence text corresponding to the learning text during the processing of the second learning state checking unit, and functions of the first response processing unit and the second learning state checking unit are repeatedly performed until no learning contents remains in the re-learning contents group, as taught by Parry, in order to ensure efficient learning by the user.
Claim 8:  The Jenkin reference provides a teaching wherein when a user response is a voice signal (see col. 29:10-15); , the first response processing unit extracts a response text corresponding to the voice signal through a voice recognition process and compares the response text with the learning correspondence text of the learning contents (see col. 29:14-17).   Furthermore, the Jenkins reference provides a teaching of the first response processing unit (see col. 8:25-30), the second response processing unit (see col. 8:34-40), the third response processing unit (see col. 8:46-50), and the fourth response processing unit perform processing (see col. 8: 60-65) using a binary principle based on 0 and 1 (the examiner takes the position since these processes occur in a digital computer, then, it would be inherent that Jenkins processes would be based on a binary principle).   
Conclusion
Claims 3 and 10 are not rejected under prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715